Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 1 of 8 PageID: 5




                 EXHIBIT A
    BER-L-000971-21 02/11/2021 5:01:26 PM Pg 1 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 2 of 8 PageID: 6
    BER-L-000971-21 02/11/2021 5:01:26 PM Pg 2 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 3 of 8 PageID: 7
    BER-L-000971-21 02/11/2021 5:01:26 PM Pg 3 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 4 of 8 PageID: 8
    BER-L-000971-21 02/11/2021 5:01:26 PM Pg 4 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 5 of 8 PageID: 9
     BER-L-000971-21 02/11/2021 5:01:26 PM Pg 5 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 6 of 8 PageID: 10
     BER-L-000971-21 02/11/2021 5:01:26 PM Pg 6 of 6 Trans ID: LCV2021336728
Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 7 of 8 PageID: 11
          BER-L-000971-21 02/11/2021 5:01:26 PM Pg 1 of 1 Trans ID: LCV2021336728
 Case 2:21-cv-05390-KM-JBC Document 1-1 Filed 03/16/21 Page 8 of 8 PageID: 12




                        Civil Case Information Statement
Case Details: BERGEN | Civil Part Docket# L-000971-21

Case Caption: LLORCA HERMANJOH VS HERNANDEZ                      Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
FERNANDO                                                         VERBAL THRESHOLD)
Case Initiation Date: 02/11/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: JAE E LEE                                         Jury Demand: YES - 6 JURORS
Firm Name: JAE LEE LAW PC                                        Is this a professional malpractice case? NO
Address: 2050 CENTER AVE STE 120                                 Related cases pending: NO
FORT LEE NJ 07024                                                If yes, list docket numbers:
Phone: 2013463800                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : LLORCA, HERMANJOH, M                  transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): CHUBB INSURANCE                                      Are sexual abuse claims alleged by: HERMANJOH M LLORCA? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

02/11/2021                                                                                                    /s/ JAE E LEE
Dated                                                                                                                Signed
